In the United States Court of Federal Claims
                                      No. 12-799T
                                 Filed: October 17, 2022
 ________________________________________
                                                 )
 LOGAN L. HURST,                                 )
                                                 )
                      Plaintiff,                 )
                                                 )
    v.                                           )
                                                 )
 THE UNITED STATES,                              )
                                                 )
                      Defendant.                 )
 ________________________________________ )

                                             ORDER

        Pursuant to the parties’ Stipulation for Entry of Judgment, ECF No. 18, the Court hereby
directs the Clerk’s Office to enter judgment as follows:

        1. For tax year 2002, judgment for the Plaintiff for a tax overpayment of $22,504.00, plus
statutory interest.

       2. For tax year 2003, judgment for the United States for unpaid tax liabilities of
$8,330.30, plus statutory interest.

       3. For tax year 2004, judgment for the United States for unpaid tax liabilities of
$21,167.10, plus statutory interest.

IT IS SO ORDERED



                                                     s/ Edward H. Meyers
                                                     Edward H. Meyers
                                                     Judge